Exhibit 99.1 NEWS RELEASE THOMAS H. SILBERG TO RETIRE AS PRESIDENT AND CEO OF APP PHARMACEUTICALS, JOHN DUCKER NAMED AS SUCCESSOR SCHAUMBURG, Ill. December 2, 2009— The Board of Directors of Fresenius Kabi Pharmaceuticals Holding, Inc., (NASDAQ: APCVZ), the parent company of APP Pharmaceuticals, Inc., announced today that Thomas H. Silberg, president and chief executive officer of APP, will retire effective December 31, 2009.John Ducker, a member of the management board of Fresenius Kabi AG responsible for the Fresenius Kabi Innovation Centre, was named by the board as his successor as president and chief executive officer.Under a succession plan, Tom will serve as a consultant for one year to ensure a smooth transition as Mr. Ducker assumes his new responsibilities. "As both president and chief executive officer, Tom has steadfastly navigated APP through multiple corporate changes, including the integration of APP into the Fresenius family, and successfully structured the business to become further entrenched as a leader in the generic injectable space," said Bernhard Hampl, Ph.D., executive chairman of the board. "He has consistently demonstrated a sure-hand and an unwavering commitment to our customers and the patients they treat." Mr. Silberg, 63, has been the company’s chief executive officer since May 2008 and president since November 2007.He had previously served as president of Abraxis Pharmaceutical Products (the division name of APP prior to the separation from Abraxis). Mr. Silberg joined APP in May 2006 as executive vice president, commercial operations and operational excellence and was responsible for the commercial operations of APP. Mr. Silberg began his career in 1972 with Hoffmann-LaRoche, Inc., where he rose through the management ranks to vice president of business operations. “I joined APP in 2006 because I believed in the drugs it provides to millions of people and the opportunity to advance APP to where it is today. It has been a privilege to be a part of the company’s evolution and to work with the people that make up APP,” said Silberg.“While the decision to retire is never easy, the time is right.We have created a culture of urgency and accountability that has made APP operationally sound and poised for even greater success under the current leadership team and as the integration with Fresenius Kabi matures.” John Ducker, 49, a member of the management board of Fresenius Kabi AG since 2006 is currently responsible for the Fresenius Kabi Innovation Centre, where he manages the worldwide research and development and strategic marketing activities of the Fresenius Kabi organization. Prior to 2006 Mr. Ducker managed various countries and regions within the Fresenius Kabi organization. In this capacity Mr. Ducker was responsible for the Fresenius Kabi businesses in the UK, Ireland, Scandinavia, Benelux, Canada and South Africa. Mr. Ducker joined the Fresenius SE group in 1989 as plant manager in the United Kingdom. Mr. Ducker holds a first class Bachelor’s and a Master’s degree in chemical engineering from Cambridge University. "We are very happy that we could gain John as the new president and chief executive officer of APP," Hampl added. "John’s successful career as an executive within Fresenius Kabi, his deep industry experience and considerable operating acumen made him the ideal candidate to succeed Tom Silberg. “With the support and engagement of APP’s employees, I look forward to building on the solid foundation Tom created and leading APP to even higher levels of achievement in the years to come,” said Ducker. About APP Pharmaceuticals, Inc.
